OPINION ON REMAND
PER CURIAM.
This court’s original decision in this case reversed appellant’s sentence as a habitual offender for failure to make sufficient findings pursuant to section 775.084(l)(a), Florida Statutes (1991), and further reversed the judgment of convictions and remanded for entry of a final judgment that conforms to the charge and jury verdict. Pleasant v. State, 609 So.2d 57 (Fla. 1st DCA 1992). On review of a certified question concerning the findings required in sentencing one as a habitual offender, the supreme court quashed our decision on this issue and remanded for further proceedings in accordance with State v. Rucker, 613 So.2d 460 (Fla.1993). Consistent with that decision, appellant’s sentence as a habitual offender is hereby AFFIRMED. The judgment of conviction must be reversed and the cause remanded, however, to permit entry of a judgment that conforms to the charge and verdict in accordance with our original decision.
No motion for rehearing will be entertained. The Clerk will issue mandate forthwith.
ZEHMER, C.J., and ERVIN and BARFIELD, JJ., concur.